UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ticker Symbol: (TDVFX) SEMI-ANNUAL REPORT March 31, 2014 Towle Deep Value Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 3 Schedule of Investments 4 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Expense Example 16 This report and the financial statements contained herein are provided for the general information of the shareholders of the Towle Deep Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.towlefund.com 1-888-998-6953 April 2014 To Our Shareholders: For the six months ended March 31, 2014, the Towle Deep Value Fund (the “Fund”) produced a total return of 12.30% compared to a total return of 11.24% for the Russell 2000 Value and 12.51% for the S&P 500 Index. For the 12 months ended March 31, 2014, the Fund produced a total return of 35.17% compared to a total return of 22.65% for the Russell 2000 Value and 21.86% for the S&P 500 Index. From inception to date, the Fund has compounded capital at a 25.18% annualized rate of return compared to 21.29% for the Russell 2000 Value and 19.44% for the S&P 500 Index. Renewed investor confidence of the last two years, evidenced by the steady state of the U. S. equity market, is well supported by the facts: global economic growth accelerates, U.S. employment steadily advances, commodity prices decline, inflation and interest rates remain subdued, the prospect of energy self-sufficiency pushes ahead, corporate profits hit record levels, the federal annual deficit drops substantially, and individual wealth creation reaches an all-time high. A positive environment for U.S. investors is at hand, and the equity market reflects this good news. Even the developing crisis in Ukraine, unsettled concerns regarding China’s growth outlook, dastardly winter weather in the U.S., and prospects for higher Federal Reserve-direct interest rates couldn’t tilt pricing to the downside during the first few months of 2014. We believe the consistent advance in the S&P 500 Stock Index speaks to the likelihood of an improving world wide economy in 2014. The International Monetary Fund forecasts world output expansion of 3.7% in the coming year! While prospects for economic growth persist, equity valuations in general remain high. “Stocks are trending at a median valuation of 18.9 times the last 12 months earnings, above its historical average of 16.6. “ (Barron’s, March 12, 2014) With stocks fully priced, a correction is likely at some point this year so our expectation for outsized gains in the coming quarters is muted. That said, the Towle investment team stands ready to capitalize on any pullback to reposition the portfolio for maximum long term gain. As the advisor to the Towle Deep Value Fund, Towle & Co.’s purpose is to provide a strategy that compounds capital over the long run at a rate in excess of the U.S. stock market. We believe the current portfolio held by the Fund contains equity positions that possess more than satisfactory three year upside potential. Looking out many years, the concerns and issues of today will be overpowered by the economic progress of tomorrow. Faith in the human spirit, political freedom, technological innovation, and free enterprise will generate untold wealth and opportunity for mankind in the coming decades. Recognizing the long term nature of our investment strategy, we push on gratefully acknowledging the economic progress that is at hand. 1 Please know that we are fully committed to our well-defined, long-term, deep value investment strategy. The owners of Towle & Co., their families, and the employees of the firm maintain a significant investment in portfolios combined with or similar to client portfolios, including the Towle Deep Value Fund. Thank you for investing with us, and for your continued confidence. J. Ellwood Towle Christopher D Towle Peter J. Lewis, CFA James M. Shields, CFA Wesley R. Tibbetts, CFA Stock fund prices fluctuate and investors may lose principal value. Micro-cap, small-cap and mid-cap stocks involve greater risks, and they can fluctuate in price more than larger company stocks. Foreign investments present additional risk due to currency exchange rate fluctuations, economic developments, political instability, and other factors. The Fund is non-diversified which increases the risk that the value of the Fund could go down because of the poor performance of a single investment. A value oriented investing style may go in and out of favor which may cause the Fund to sometimes underperform other equity funds. The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 Index companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500 Index is an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges. One cannot invest directly in an index or an average. The recent growth rate in the stock market has helped to produce short-term returns that are not typical and may not continue in the future. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on returns. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. The views in this shareholder letter were those of the Fund Managers as of the letter’s publication date and may not reflect his views on the date this letter is first distributed or anytime thereafter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. 2 Towle Deep Value Fund FUND PERFORMANCE at March 31, 2014 (Unaudited) This graph compares a hypothetical $50,000 investment in the Fund, made at its inception, with a similar investment in the Russell 2000 Value Index.The value of the Russell 2000 Value Index on October 28, 2011 is used as the beginning value on October 31, 2011.Results include reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe. This Index does not reflect expenses, fees or sales charge, which would lower performance. The Index is unmanaged and not available for investment. Average Annual Total Returns as of March 31, 2014 6 Months 1 Year Since Inception (10/31/11) Towle Deep Value Fund 12.30% 35.17% 25.18% Russell 2000 Value Index 11.24% 22.65% 21.29% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 99TOWLE. Instances of high double-digit returns are extraordinary and may not be repeated.The recent growth rate in the stock market has helped produce short-term returns for some asset classes that are not typical and may not continue in the future.Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. Gross and net expense ratios for the Fund are 2.14% and 1.20%, respectively, which are the amounts stated in the current prospectus as of the date of this report. The Fund's advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund's returns would have been lower.The contractual fee waivers are in effect until January 31, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any. The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 3 Towle Deep Value Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 94.2% BASIC MATERIALS – 1.3% Steel Dynamics, Inc. $ CONSUMER, CYCLICAL – 26.3% Commercial Vehicle Group, Inc.* Goodyear Tire & Rubber Co. Hawaiian Holdings, Inc.* Ingram Micro, Inc. - Class A* Jones Group, Inc. Meritor, Inc.* Navistar International Corp.* Titan Machinery, Inc.* CONSUMER, NON-CYCLICAL – 7.9% Chiquita Brands International, Inc.* PHH Corp.* SUPERVALU, Inc.* ENERGY – 23.1% Cal Dive International, Inc.* Cloud Peak Energy, Inc.* PBF Energy, Inc. - Class A Peabody Energy Corp. Renewable Energy Group, Inc.* Swift Energy Co.* Tesoro Corp. Valero Energy Corp. FINANCIAL – 7.4% Argo Group International Holdings Ltd. CNA Financial Corp. Hanover Insurance Group, Inc. INDUSTRIAL – 24.1% Aegean Marine Petroleum Network, Inc. Air Transport Services Group, Inc.* Arkansas Best Corp. Atlas Air Worldwide Holdings, Inc.* Flextronics International Ltd.* General Cable Corp. Sanmina Corp.* 4 Towle Deep Value Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Star Bulk Carriers Corp.* $ TECHNOLOGY – 4.1% Unisys Corp.* TOTAL COMMON STOCKS (Cost $38,995,679) Principal Amount SHORT-TERM INVESTMENTS – 6.4% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $3,275,109) TOTAL INVESTMENTS – 100.6% (Cost $42,270,788) Liabilities in Excess of Other Assets – (0.6)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 5 Towle Deep Value Fund SUMMARY OF INVESTMENTS As of March 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Cyclical 26.3% Industrial 24.1% Energy 23.1% Consumer, Non-cyclical 7.9% Financial 7.4% Technology 4.1% Basic Materials 1.3% Total Common Stocks 94.2% Short-Term Investments 6.4% Total Investments 100.6% Liabilities in Excess of Other Assets (0.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 Towle Deep Value Fund STATEMENT OF ASSETS AND LIABILITIES As of March 31, 2014 (Unaudited) Assets: Investments, at value (cost $42,270,788) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Advisory fees Shareholder servicing fees (Note 7) Auditing fees Transfer agent fees and expenses Fund administration fees Fund accounting fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 7 Towle Deep Value Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Shareholder servicing fees (Note 7) Administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Auditing fees Custody fees Chief Compliance Officer fees Legal fees Shareholder reporting fees Trustees' fees and expenses Miscellaneous Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 8 Towle Deep Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended March 31, 2014 (Unaudited) For the Year Ended September 30, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income − ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase (decrease) in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ ) $ − Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $1,538 and $1,043, respectively. See accompanying Notes to Financial Statements. 9 Towle Deep Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended March 31, 2014 (Unaudited) For the Year Ended September 30, 2013 For the Period October 31, 2011* through September 30, 2012 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income (loss)1 ) ) - 2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) - From net realized gains ) ) - Total distributions ) ) - Net asset value, end of period $ $ $ Total return3 %
